Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita et al. (US Pub. 2007/0188571).

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

         Tokita et al. disclose in Figures  an ink jet recording apparatus comprising:
         Regarding claim 1, an ink composition (ink composition); 
an ink encasement (5) in which the ink composition is encased (Figure 2); 
a recording head (3) that ejects the ink composition; and 
a carriage (10) configured to move the recording head (3) back and forth, wherein: the carriage (10) carries the ink encasement (5), with the ink encasement (5) integrated with the carriage (10) (Figure 2); 
the ink encasement (5) has an ink fill port (57) that opens and shuts as a port (152) through which the ink composition is loaded; and the ink composition contains a disperse colorant, with a volume-average particle diameter of the disperse colorant being 105.0 nm or less (particle diameter of 100nm) (paragraph 0158). 
          Regarding claims 2-3, wherein a disperse colorant content of the ink composition is 2.0% by mass or more (self-dispersible pigment 4%) and 7.0% by mass or less of a total amount of the ink composition and/or wherein a disperse colorant content of the ink composition is 4.0% by mass or more (PIGMENT BLUE 5% by mass 5%) and 7.0% by mass or less of a total amount of the ink composition (paragraphs 0158 and 0164). 
        Regarding claim 4, wherein the disperse colorant is a self-dispersible colorant

          Regarding claim 6, wherein a static surface tension at 23.degree. C. of the ink composition is 25 mN/s or more and 50 mN/s or less (paragraphs 0075 and 0110, claim 11).
          Regarding claim 8, an ink composition comprising a disperse colorant having a volume-average particle diameter of 105.0 nm or less (particle diameter of 100nm) (paragraph 0158), the ink composition (ink composition) being for use with an ink jet recording apparatus (10) that includes an ink encasement (5) in which the ink composition is encased, a recording head (3) that ejects the ink composition, and a carriage (10) configured to move the recording head (3) back and forth, the carriage (10) carrying the ink encasement (5), with the ink encasement (5) integrated with the carriage (10), and the ink encasement (5) having an ink fill port (57) that opens and shuts as a port (152) through which the ink composition is loaded (Figure 2).                     
          Regarding claim 9, an ink jet recording method in which an ink jet recording apparatus (10) is used that includes an ink composition (ink composition), an ink encasement (5) in which the ink composition is encased, a recording head (3) that ejects the ink composition, and a carriage (10) configured to move the recording head (3) back and forth, the carriage (10) carrying the ink encasement (5), with the ink encasement (5) integrated with the carriage (10), the ink encasement (5) having an ink fill port (57) that opens and shuts as a port (152) through which the ink composition is loaded, and the ink composition containing a disperse colorant having a volume-average particle diameter of 105.0 nm or less (particle diameter of 100nm, see paragraph 0158), the method comprising ejecting the ink composition from the recording head (3) to attach the ink composition to a recording medium (recording media 1) (Figure 2). 
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2011/0242206; US Pub. 2012/0249667; US Pub. 2014/0036010) cited in the PTO 892 form show an ink composition which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink jet recording apparatus comprising an ink composition that contains at least one organic solvent, with a percentage of organic solvents with an SP of less than 16.0 being less than 18.0% by mass of a total amount of the ink composition, and an amount of organic solvents with an SP of 16.0 or more being 1/2 or less by mass of an amount of organic solvents with an SP of less than 16.0. in the combination as claimed.

         Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest an ink jet recording apparatus comprising a carriage that carries a water-soluble-dye ink encasement, in which a water-soluble-dye ink composition is encased, as an extra ink encasement; and the recording head ejects the water-soluble-dye ink composition and the ink composition in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300.           
  
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
         Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


   /ANH T VO/   Primary Examiner, Art Unit 2853